

115 HR 3918 IH: Fire Police Fairness Act
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3918IN THE HOUSE OF REPRESENTATIVESOctober 3, 2017Mr. Courtney (for himself, Mr. Thompson of Pennsylvania, Ms. Blunt Rochester, Ms. DeLauro, Mr. Donovan, Mr. Evans, Mr. Fitzpatrick, Mr. Himes, Mr. Lance, Mr. McKinley, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Ryan of Ohio, Mr. Sires, Mrs. Watson Coleman, Mr. LoBiondo, Mr. Larson of Connecticut, Ms. Esty of Connecticut, and Mr. Soto) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to extend public safety officers’
			 death benefits to fire police officers.
	
 1.Short titleThis Act may be cited as the Fire Police Fairness Act. 2.Extending public safety officer death benefits to fire policeSection 1204 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796b) is amended—
 (1)by redesignating paragraphs (5) through (9) as paragraphs (6) through (10), respectively; (2)in paragraph (10)(A) (as so redesignated by paragraph (1) of this section), by inserting as a fire police officer, after firefighter,; and
 (3)by inserting after paragraph (4) the following new paragraph:  (5)fire police officer includes an individual who—
 (A)is serving in accordance with State or local law as an officially recognized or designated member of a legally organized public safety agency but is not a law enforcement officer, a firefighter, a chaplain, or a member of a rescue squad or ambulance crew described in paragraph (10)(A); and
 (B)provides scene security or directs traffic— (i)in response to any fire drill, fire call, or other fire, rescue, or police emergency; or
 (ii)at a planned special event;. 